that the district court's involvement in the plea bargain process left him in
                "a state of coercive confusion."
                             Salcido did not preserve this issue for appellate review, see id.
                at 772, 137 P.3d at 1192 (it is defendant's responsibility to ensure that
                "any alleged errors [are] properly preserved for appellate review"), so we
                review for plain error, see NRS 178.602; Gallego v. State, 117 Nev. 348,
                365, 23 P.3d 227, 239 (2001) (reviewing unpreserved claims for plain
                error), abrogated on other grounds by Nunnery v. State, 127 Nev.         ,
                n.12, 263 P.3d 235, 253 n.12 (2011). "In conducting plain error review, we
                must examine whether there was error, whether the error was plain or
                clear, and whether the error affected the defendant's substantial rights."
                Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003) (quotation marks
                omitted). "[Tlhe burden is on the defendant to show actual prejudice or a
                miscarriage of justice." Id.
                             The record reveals that Salcido rejected the State's plea offer
                prior to trial; the district court canvassed Salcido regarding the offer on
                the first day of trial; Salcido acknowledged that he understood that the
                offer would close when jury selection began, he would be tried on all of the
                charged offenses, and there was a good chance that the district court
                would impose consecutive sentences if he was convicted; and Salcido chose
                to take his case to trial. We conclude from this record that Salcido has
                failed to demonstrate actual prejudice or a miscarriage of justice and
                therefore he has not shown plain error.
                Sufficiency of evidence
                             Salcido claims that insufficient evidence supports his
                convictions for attempted murder, battery, robbery, carrying a concealed
                weapon, and the enhancements that were applied to those crimes. In

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) [947A
                particular, he argues that the State failed to prove that he possessed the
                requisite intent to attempt murder; he promoted, furthered, or assisted a
                criminal gang; his knife caused the cut to the victim's thumb; and his knife
                was concealed. We review the evidence in the light most favorable to the
                prosecution and determine whether "any rational trier of fact could have
                found the essential elements of the crime beyond a reasonable doubt."
                Jackson v. Virginia, 443 U.S. 307, 319 (1979); Mitchell v. State, 124 Nev.
                807, 816, 192 P.3d 721, 727 (2008).
                            The jury heard testimony that Jesus Cadenas Pedraza and his
                tenant, David Lazaro Salazar, were watching television late one evening
                when Salcido knocked loudly on their door. Pedraza opened the door and
                Salcido insulted him and accused him of calling the police. Salcido asked
                Pedraza if he wanted to die, pulled a previously unseen knife from his
                pants, and shouted "Surerios rule" before jumping onto Pedraza. Pedraza
                defended himself by covering his chest and face with his arms and Salcido
                stabbed him in the arm. The police later found Salcido's broken knife on
                the ground where it had fallen when Pedraza shut the door on Salcido.
                            Salcido returned to Pedraza's residence with another knife
                after the police left. He found Salazar standing in the garage with a beer
                in his hand and told Salazar to give him the beer. When Salazar refused
                to surrender the beer, Salcido seized the beer with his left hand and struck
                Salazar with the knife he was holding in his right hand. Salazar did not
                realize that he had been cut until he went inside and saw that he was
                bleeding.
                            The Surerios is a gang that was created by the Mexican Mafia
                to carry out criminal acts such as murder, robbery, and drug trafficking.
                It is an umbrella organization that directs the operations of lesser-known

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 gangs such as the Pomona Sur Lokotes and the Brown Pride Lokotes. A
                 gangster promotes, furthers, and assists a gang when he calls out the gang
                 name while committing a crime because calling out a gang name instills
                 fear in the community, makes it easier for the gang to continue to
                 victimize the community, and reduces the risk of its crimes being reported.
                 Salcido admitted to the police during field interviews that he is a member
                 of the Pomona Sur Lokotes gang, and he also admitted that he is a
                 member of the Brown Pride Lokotes gang.
                             We conclude that a rational juror could infer from this
                 evidence that Salcido concealed a knife in his pants, he attempted to
                 murder and battered Pedraza with a knife for the purpose of furthering
                 the activities of a criminal gang, and he battered and robbed Salazar with
                 a knife    See NRS 193.165(1); NRS 193.168(1); NRS 193.200; NRS
                 193.330(1); NRS 200.010(1); NRS 200.380(1); NRS 200.481(1); NRS
                 202.350(1)(d)(3); see also Sharma v. State, 118 Nev. 648, 659, 56 P.3d 868,
                 874 (2002) ("[I]ntent can rarely be proven by direct evidence of a
                 defendant's state of mind, but instead is inferred by the jury from the
                 individualized, external circumstances of the crime, which are capable of
                 proof at trial."); Hernandez v. State, 118 Nev. 513, 531, 50 P.3d 1100, 1112
                 (2002) (circumstantial evidence is enough to support a conviction). It is for
                 the jury to determine the weight and credibility to give conflicting
                 testimony, and the jury's verdict will not be disturbed on appeal where, as
                 here, substantial evidence supports the verdict.    See Bolden v. State, 97
                 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                 Bad acts evidence
                             Salcido claims that district court erred by admitting evidence
                 that he made threatening hand gestures towards Salazar during a

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                    preliminary hearing without conducting a hearing as required by
                    Petrocelli v. State, 101 Nev. 46, 51-52, 692 P.2d 503, 507-08 (1985), and
                    instructing the jury as required by Tavares v. State, 117 Nev. 725, 733, 30
                    P.3d 1128, 1133 (2001). The record suggests that Salcido objected to this
                    evidence and the district court ruled on his objection. However, the
                    objection and the ruling were made during an unrecorded bench
                    conference and Salcido failed to make a record of what transpired during
                    that conference. See Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688
                    (1980) (appellant has the burden to make a proper appellate record).
                    Without such a record we are unable to identify the grounds for Salcido's
                    objection or the basis for the district court's ruling. Accordingly, we
                    conclude that Salcido has failed to overcome the presumption that the
                    district court properly ruled on his objection.   Cf., Lee v. Sheriff, 85 Nev.
                    379, 380-81, 455 P.2d 623, 624 (1969).
                    Judicial notice
                                Salcido claims that the district court erred by granting the
                    State's motion for judicial notice of the contents of two preliminary
                    hearing transcripts, which demonstrate that Salazar identified Salcido in
                    court during prior proceedings in this case. However, Salcido did not
                    object to the State's motion and he has not demonstrated plain error
                    because there was no error. See NRS 47.130(2) (identifying matters of fact
                    that may be judicially noticed); In re AMERCO Derivative Litigation, 127
                    Nev. , n.9, 252 P.3d 681, 699 n.9 (2011) ("[Glenerally, this court will
                    not take judicial notice of facts in a different case." (emphasis added));
                    Occhiuto v. Occhiuto, 97 Nev. 143, 145, 625 P.2d 568, 569 (1981) (allowing
                    judicial notice of a prior proceeding where the cases are closely related);
                    Sheriff, Clark Cnty. v. Kravetz, 96 Nev. 919, 920, 620 P.2d 868, 869 (1980)

SUPREME COURT
          OF
      NEVADA
                                                          5
(0) 1 ,147A    en
                (relying upon a preliminary hearing transcript to judicially notice the
                location of a crime scene).
                Improper expert opinion
                            Salcido claims that the district court erred by permitting the
                State's expert witness to testify that the Brown Pride, Pomona Sur
                Lokotes, and Surerios gangs meet the statutory definition of a criminal
                gang because the expert's testimony was an improper opinion on an issue
                of law. However, Salcido did not object to this testimony and he has not
                demonstrated plain error because there was no error.         See NRS 50.295
                ("Testimony in the form of an opinion or inference otherwise admissible is
                not objectionable because it embraces an ultimate issue to be decided by
                the trier of fact."). But see Origel-Candido v. State, 114 Nev. 378, 383, 956
                P.2d 1378, 1381 (1998) (where an expert's testimony as to the definition of
                a criminal gang followed by his conclusory statement that the gang in
                question was a criminal gang was held to be insufficient to prove that the
                gang was in fact a criminal gang).
                Prosecutorial misconduct
                             Salcido claims that the prosecutor committed misconduct by
                asking Pedraza, "And did [Salcido] ever mention anything about the
                Surerios?" because the question was leading and its sole purpose was to
                establish facts that would substantially enhance his prison sentence.
                However, Salcido did not object to this question and he has not
                demonstrated plain error because there was no error. See 1 McCormick on
                Evid. § 6 (7th ed.) ("A leading question is one that suggests to the witness
                the answer desired by the examiner.").     People v. Pearson, 297 P.3d 793,
                825 (Cal. 2013) ("Questions calling for a 'yes' or 'no' answer are not leading



SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                       questions unless they are unduly suggestive under the circumstances."),
                       cert. denied,       U.S.     , 134 S. Ct. 198 (2013).
                       Cumulative error
                                       Salcido claims that cumulative error deprived him of a fair
                       trial and warrants reversal of his judgment of conviction. However,
                       because Salcido has failed to demonstrate any trial error, we conclude that
                       he was not deprived of a fair trial due to cumulative error.
                                       Having concluded that Salcido is not entitled to relief, we
                                       ORDER the amended judgment of conviction AFFIRMED.




                       Parraguirre                                    Saitta



                       cc: Hon. Valerie Adair, District Judge
                            Coyer Law Office
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                 7
(0) 1947A    cogV7.0